Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 10/25/2021.

Claim Status
Claim(s) 1-22 are currently pending.
Claim(s) 7, 14, 18 and 20-21 have been canceled herein by examiner's amendment.
Claim(s) 1-6, 8-13, 15-17, 19 and 22 are allowed, now renumbered as 1-17.

Election/Restrictions
	Applicant’s election in the reply filed on 6/17/2021 of group I, claims 1-6, 8-11 and 21 is acknowledged.
Claim(s) 1-11 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP  § 821.04(b), claim(s) 12-13, 15-17 and 19 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 12/23/2020 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claims 1, 12 and 16.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MaryDilys Anderson, applicant's representative, on 10/22/2021.
The application has been amended as follows:
In the claims:
Claim 1: Rewrote at "An expression vector encoding a modular protein architecture for RNA binding, comprising a set of six-residue peptide modular units concatenated together to form a chain of six or more six-residue peptide modular units,
wherein each six-residue peptide modular unit consists of an amino acid sequence from the RNA-binding protein Pumilio Homology Domain or the Pumby protein, 
wherein the residues of the six-residue peptide modular unit are defined in one of the thirty-two amino acid sequences in FIG. 3 at amino acid positions 1, 2 and 5,
wherein each six-residue peptide modular unit, when concatenated together to form a chain of six or more six-residue peptide modular units, has a preferred affinity for a specific target RNA base, 
wherein the chains of concatenated six-residue peptide modular units provide the ability to bind arbitrary RNA sequences, with high specificity and fidelity, by varying the sequence of the six-residue peptide modular units within the chains, and 
wherein the amino acids in positions 1 and 5 of each six-residue peptide modular unit provide the preferred affinity of the six-residue peptide modular unit for the specific RNA base and the amino acid at position 2 of each six-residue peptide modular unit serves as a stacking unit between concatenated six-residue peptide modular units."

Claim 2: Rewrite as "The expression vector of claim 1, wherein the protein modules have four canonic forms, with each canonic form having a preferred affinity for a different RNA base."

Claim 3: Replace "The modular protein architecture for RNA binding of claim 2," with "The expression vector of claim 2,".

Claim 4: Replace "The modular protein architecture for RNA binding of claim 3," with "The expression vector of claim 3,".

Claim 5: Replace "The modular protein architecture for RNA binding of claim 1," with "The expression vector of claim 1,".

Claim 6: Replace "The modular protein architecture for RNA binding of claim 1," with "The expression vector of claim 1,".

Claim 7. (cancel)

Claim 8: Replace "The modular protein architecture for RNA binding of claim 1," with "The expression vector of claim 1,".

Claim 9: Replace "The modular protein architecture for RNA binding of claim 1," with "The expression vector of claim 1,".

Claim 10: Replace "The modular protein architecture for RNA binding of claim 1," with "The expression vector of claim 1,".

Claim 11: Replace "The modular protein architecture for RNA binding of claim 1," with "The expression vector of claim 1,".

Claim 12: Rewrite as "A method for monitoring RNA presence, the method comprising the steps of: 
producing an expression vector encoding a modular protein architecture for RNA binding comprising a set of six-residue peptide modular units concatenated together to form a chain of six or more six-residue peptide modular units,
wherein each six-residue peptide modular unit consists of an amino acid sequence from the RNA-binding protein Pumilio Homology Domain or the Pumby protein, 
wherein the residues of the six-residue peptide modular unit are defined in one of the thirty-two amino acid sequences in FIG. 3 at amino acid positions 1, 2 and 5,
wherein each six-residue peptide modular unit, when concatenated together to form a chain of six or more six-residue peptide modular units, has a preferred affinity for a specific target RNA base,
wherein the concatenated chains of six-residue peptide modular units provide the ability to bind arbitrary RNA sequences, with high specificity and fidelity, by varying the sequence of the six-residue peptide modular units within the chains, and
wherein the amino acids in positions 1 and 5 of each six-residue peptide modular unit provide the preferred affinity of the six-residue peptide modular unit for the specific RNA base and the amino acid at position 2 of each six-residue peptide modular unit serves as a stacking unit between concatenated six-residue peptide modular units; 
expressing the encoded a modular protein architecture for RNA binding;
concatenating selected ones of the expressed six-residue peptide modular units into two chains of six or more six-residue peptide modular units, each chain being of suitable composition and length for binding a different site on a target RNA molecule;
	binding half of a split reporter protein to each of the concatenated chains of six-residue peptide modular units such that a different half is bound to each concatenated chain; and
binding the concatenated chains of six-residue peptide modular units to the target RNA molecule, reconstituting the split reporter protein and thereby demonstrating the presence of the RNA molecule."

Claim 13: Replace "The method of claim 12, wherein the six-residue peptide" with "The method of claim 12, wherein the encoded six-residue peptide".

Claim 14. (cancel)

Claim 15: Replace "The method of claim 12, wherein the six-residue peptide" with "The method of claim 12, wherein the encoded six-residue peptide".

Claim 16: Rewrite as "A method for targeted silencing of RNA transcripts in living cells, the method comprising the steps of:  
producing an expression vector encoding a modular protein architecture for RNA binding comprising a set of six-residue peptide modular units concatenated together to form a chain of six or more six-residue peptide modular units,
wherein each six-residue peptide modular unit consists of an amino acid sequence from the RNA-binding protein Pumilio Homology Domain or the Pumby protein, 
wherein the residues of the six-residue peptide modular unit are defined in one of the thirty-two amino acid sequences in FIG. 3 at amino acid positions 1, 2 and 5,	
wherein each six-residue peptide modular unit, when concatenated together to form a chain of six or more six-residue peptide modular units, has a preferred affinity for a specific target RNA base,
wherein the concatenated chains of six-residue peptide modular units provide the ability to bind arbitrary RNA sequences, with high specificity and fidelity, by varying the sequence of the six-residue peptide modular units within the chains, and
wherein the amino acids in positions 1 and 5 of each six-residue peptide modular unit provide the preferred affinity of the six-residue peptide modular unit for the specific RNA base and the amino acid at position 2 of each six-residue peptide modular unit serves as a stacking unit between concatenated six-residue peptide modular units; 
expressing the encoded a modular protein architecture for RNA binding;
concatenating selected ones of the expressed  six-residue peptide modular units into a chain of six or more six-residue peptide modular units of suitable composition and length for binding a target RNA molecule;
binding an RNA endonuclease to the concatenated chain of six-residue peptide modular units; and
binding the concatenated chain of six-residue peptide modular units to the RNA molecule, thereby bringing the endonuclease into contact with the RNA molecule and silencing transcription of the RNA molecule."

Claim 17: Replace "The method of claim 16, wherein the six-residue peptide" with "The method of claim 16, wherein the expressed six-residue peptide".

Claim 18. (cancel)

Claims 20-21. (cancel)

Claim 22: Rewrite as "The expression vector of claim 1, wherein the expression vector is a mammalian expression vector."

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Lionnet et al. (2011) Nature Methods volume 8 pages 165 to 170 cited in the 6/23/2021 IDS (hereinafter known as "Lionnet") represents the closest prior art.  Lionnet teaches an expression vector for RNA binding, wherein peptide modular units provide the ability to bind arbitrary RNA sequences, with high specificity and fidelity, by varying the sequence of the peptide modular units (see entire document).  Lionnet does not explicitly teach an expression vector comprising a set of six-residue peptide modular units concatenated together to form a chain of six or more six-residue peptide modular units, wherein each six-residue peptide modular unit consists of an amino acid sequence from the RNA-binding protein Pumilio Homology Domain or the Pumby protein,  wherein the residues of the six-residue peptide modular unit are defined in one of the thirty-two amino acid sequences in FIG. 3 at amino acid positions 1, 2 and 5, wherein each six-residue peptide modular unit, when concatenated together to form a chain of six or more six-residue peptide modular units, has a preferred affinity for a specific target RNA base, wherein the chains of concatenated six-residue peptide modular units provide the ability to bind arbitrary RNA sequences, with high specificity and fidelity, by varying the sequence of the six-residue peptide modular units within the chains, and wherein the amino acids in positions 1 and 5 of each six-residue peptide modular unit provide the preferred affinity of the six-residue peptide modular unit for the specific RNA base and the amino acid at position 2 of each six-residue peptide modular unit serves as a stacking unit between concatenated six-residue peptide modular units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639